—Order and judgment (one paper), Supreme Court, New York County (Edward Greenfield, J.), entered January 15, 1999, which, after a nonjury trial, inter alia, declared that the property at 312 West 101st Street in Manhattan belongs to the Bulgarian Eastern Orthodox Diocese of the USA, Canada and Australia, as represented by defendant His Eminence Bishop Metropolitan Joseph, unanimously affirmed, without costs.
In this action to determine, inter alia, the ownership of certain property located at 312 West 101st Street, the trial court, upon the evidence adduced, properly found that the alleged 1978 transfer of certain property from the Diocese of America to plaintiff St. Andrey Bulgarian Eastern Orthodox Cathedral Church had been invalid because of a failure of compliance with the statutory requirement that notice of the transfer be given the Attorney General (see, Religious Corporations Law § 12; Not-For-Profit Corporation Law § 511); because the person purporting to execute the deed was not authorized to do so; and because at least one of the conditions under the deed had not been met. Although plaintiffs urge that the court was not authorized to determine which of the parties had standing to represent the Diocese of America, the determination of that issue was necessary to the declaration of ownership the court had been asked to make. Finally, the trial court correctly rejected plaintiffs’ belatedly proposed affirmative defenses, never pleaded or, indeed, mentioned prior to their post-trial submission (see, CPLR 3018 [b]), and, in any event, the proposed defenses are plainly without merit. Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.